Citation Nr: 1734311	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  09-24 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an extraschedular rating for bilateral shin splints.

2.  Entitlement to an extraschedular rating for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran had active service from December 2006 to March 2007.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in hearings held at the RO in April 2010, before a Decision Review Officer, and in November 2011, before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that Veteran's VRE records are relevant to the issues on appeal.  The Board attempted to have these records added to the electronic file, but was unable to do so.  Thus, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's VRE records with the claims folder.

2.  After reviewing the VRE records, determine whether the contents of such warrant referring the claims to the Director, Compensation Service (Director) for an addendum opinion.  If so, refer the claims for entitlement to an extraschedular rating for shin splints and plantar fasciitis to the Director.
3.  Thereafter, readjudicate the claims for extraschedular ratings for shin splints and plantar fasciitis.  If any of benefit sought remains denied, issue a supplemental statement of the case to the Veteran and her representative and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




